Pee Curiam :
The only question is whether the contract alleged by the plaintiff is against public policy. We do not know that it has ever been alleged that it is against public policy for a man to pay for bail or security. It is done every day by public officers, trustees, guardians, and other persons. Indeed, we have trust companies, a large part of whose business it is to furnish security for a consideration. That the bond in this case was as surety for a license to sell liquor, does not affect the principle. The law requires the bond to be given in case a license is granted, and we know of no reason why the licensee should not pay for his security, if he cannot get it otherwise. The defendant denied the contract as alleged by the plaintiff, and' contended that he had not agreed to return the money under any circumstances. This was properly left to the jury.
Judgment affirmed.